NOTICE OF ALLOWABILITY
Status
This Notice of Allowability is in response to the communication filed on 29 June 2021 and the preliminary amendment filed on 9 August 2021. Claim 1 has been canceled, and claims 2-19 have been added; therefore, claims 2-19 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
The Examiner notes that independent claims 2 and 10 recite collecting or determining test impressions, then determining a network adjustment factor, then determining and storing a weighted adjusted quantity of impressions. The determining is based on the following equations from Applicant’s specification:
Eq. 1: pi = 1-ri/si; where pi is the loss rate, ri, is received impressions, and si is sent impressions (see Applicant ¶¶ 0025-0026, as submitted).
Eq. 2: pe = ∑ sipi / ∑ si, each from 1 to n; where pe is the estimated network loss rate and si and pi are as at Eq. 1 (see Applicant ¶¶ 0029-0030, as submitted).
Eq. 3: AFe = 1/(1-pe); where AFe is the network adjustment factor, and pe is as above at Eq. 2 (see Applicant ¶¶ 0033-0034, as submitted).
Eq. 4: we = number of subscribers for measured network / total number of subscribers in measured networks; where we is the market share weighting factor (see Applicant ¶¶ 0041-0042, as submitted).
Eq. 5: Ie = IDMA * we * AFe; where Ie is total received impression count, IDMA is received impression count for a designated market area (DMA), and we and AFe are as above (see Applicant ¶¶ 0025-0026, as submitted), i.e., the weighted adjusted quantity of impressions for a network.
Eq. 6: IDMA’ = ∑Ie from e=1 to n; where IDMA’ is the adjusted total impression count, i.e., the weighted adjusted quantity of impressions summed for all networks.

Therefore, Eq. 1 can be rearranged (multiply both sides by si) to sipi = si – ri, which is the sent minus received notifications. Eq. 2 then is the ratio of the summation of the sent minus received over the summation of the sent notifications, i.e., Eq. 2 is the ratio of lost to sent notifications. Since “1” indicates a unity or completion, inserting the result of Eq. 2 into Eq. 3, indicates 1–pe = 1–the ratio of lost to sent notifications; i.e., a complete or unity set less the network loss ratio, which is the received portion of the notifications. For example, if the summations are that 100 are sent, which would be a given number, and 80 are received, then pi = 1 – 80/100) = 0.20, or 20%; then pe = 100*0.20/100 = 0.20, reflecting a 20% loss. This means AF = 1 / (1-0.20) = 1/0.8, which is the reciprocal of the received ratio (i.e., 1 over the 80% received). The number of subscribers is apparently given (or received, or known), such that the we is merely a calculated ratio of them – if the number of subscribers for measured network is designated as “Sn” and the total number of subscribers in measured networks is designated as “St”, then we = Sn/St. 
There, this is inserted into Eq. 5 to arrive at the claimed quantity that is stored. Since the IDMA is the received impressions, Eq. 5 becomes Ie = (received impressions) * Sn/St * (1 / (the reciprocal of the received ratio)). If, then “Rec’d” is the number of notifications received, and “Sent” is the number sent (as data that is known or collected, then Ie = Rec’d * Sn/St * 1/(Rec’d/Sent) = Rec’d * Sn/St * (Sent / Rec’d), which = Sent * Sn/St. If the above example numbers were used, this is merely Ie = 80 * Sn/St * (1/(1-0.20)) = 80 * Sn/St * (1/0.8) = 80/0.80 * Sn/St = 100 * Sn/St. Since the sent notification number is apparently known (see Applicant ¶ 0012, as submitted) and the numbers of subscribers is apparently known (see Applicant ¶¶ 0020-0021, as submitted) since not calculated or determined in any manner, the calculations herein are apparently the equivalent of merely multiplying the number of sent notifications with the ratio of numbers of subscribers as indicated by Eq. 4.
The Examiner notes that Eq. 6 may be used to sum the total for networks, but is apparently not currently claimed.

Eligibility - 35 USC § 101
Eligibility is analyzed as indicated at the Parent Application(s).

Allowable Subject Matter
Claims 2-19 are indicated as allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  As noted at the Parent Application(s), the closest prior art appears to be Finn et al. (U.S. Patent Application Publication No. 2011/0158112) indicating tracking message losses over a network, generating an adjustment factor, where it would apparently be obvious to apply this in the field of impression tracking as per Perez et al. (U.S. Patent Application Publication No. 2012/0072469). Splaine et al. (U.S. Patent Application Publication No. 2014/0337104, hereinafter Splaine) and Donato et al. (U.S. Patent Application Publication No. 2014/0321544, hereinafter Donato) each also indicates panelist and/or user data for audience measurement as logged, and accounting for impressions missed by the monitoring system (Splaine at, e.g.,  0088, and Donato at, e.g., 0082), but does not appear to indicate the mathematics indicated as used at the instant case claims. However, there appears to be no apparent or obvious reason to weight the adjusted impression quantities according to market share from a prior art perspective.

Double Patenting
Applicant’s Terminal Disclaimer filed on 12 July 2022 has been accepted and obviates the Double Patenting rejection; therefore, the Examiner withdraws the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bordner-Babayigit et al. (U.S. Patent No. 9,237,339) indicates a framework for quantifying a total quality of experience for subscribers in a communications network is disclosed. A weighted average score representing a quality of experience for at least one application is provided. A set of scores associated with network parameters is provided. A weighted sum using the set of scores and the weighted average score is calculated. A total quality of experience score based on the weighted sum is generated. (Abstract)
Thomas et al. (U.S. Patent No. 5,481,294, hereinafter Thomas) describes audience measurement that
collects data representative of selected programs rather than of tuned channels, and generally includes (i) a stationary and/or a portable household metering apparatus in a sampled household which operates during any time period when a broadcast is received, and which records ancillary codes that may be present in programs to be monitored and/or extracts program signatures from programs if no ancillary codes are found therein, (ii) a reference apparatus which monitors broadcast programs to be monitored, which extracts reference signatures therefrom, which stores these reference signatures, which records whatever ancillary codes may be associated with these broadcast programs to be monitored and, if no codes are present, which compresses and stores a digital replica representative of the broadcast programs to be monitored, (iii) a data collection apparatus which collects data from a plurality of such household metering apparatus and from one or more reference apparatus, and which compares the household and reference data to determine (a) which of the broadcast programs to be monitored were selected for viewing and/or listening, (b) which of the metered households viewed and/or listened to the broadcast programs to be monitored, and (c) at which times the broadcast programs to be monitored were selected for viewing and/or listening, and (iv) a central office apparatus which automatically determines a program name for each monitored encoded program, and which regenerates a facsimile of each monitored compressed broadcast program to permit a central office worker to view each regenerated facsimile and to provide each corresponding program with a program name.
(Thomas at column 4: lines 38-67)
Lu et al. (U.S. Patent No. 6,647,548, hereinafter Lu ‘548) discloses
An audience measurement system identifies a program which is broadcast from a signal source and to which a receiver is tuned. The audience measurement system includes a code reader for reading an ancillary code of the program to which the receiver is tuned, a channel status detector for determining channel status relating to channels to which the receiver is tuned, a memory for storing ancillary codes read by the code reading means and for storing channel status determined by the channel status determining means if ancillary codes are not readable by the code reading means, and a communicator for communicating the ancillary code and/or the channel status to a central office computer.
(Lu ‘548 at Abstract)
Lu et al. (U.S. Patent Application Publication No. 2002/0010919, hereinafter Lu ‘919) discloses
A television audience measurement system measures viewing of a television program viewed on digital television located in a statistically selected site by (i) retrieving an audience measurement data packet from a television set in order to identify the television program, (ii) detecting an audio code embedded in the television program in order to identify the television program, (iii) extracting an audio signature from the television program in order to identify the television program, (iv) identifying the television program through use of a software agent, and (v) selecting at least one of the retrieving means, the detecting means, the extracting means, and the software agent in order to identify the television program.
(Lu ‘919 at Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622